Citation Nr: 9905614	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Whether the initial rating assigned for degenerative 
joint disease (DJD) of the lower thoracic spine, status post 
compression fractures of the T11 and T12 vertebrae, currently 
rated as 20 percent disabling, is correct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977, from May 1983 to June 1984, and from June 1988 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran service 
connection and a 10 percent evaluation for DJD of the lower 
thoracic spine, and denied his claims for service connection 
for bilateral hearing loss and tinnitus.  In an August 1995 
decision, the RO hearing officer continued the prior denial 
for service connection for bilateral hearing loss and 
tinnitus, and granted the veteran an increased evaluation, to 
20 percent, for his back disability.  The diagnostic rating 
for the back disability was changed to DJD of the lower 
thoracic spine, status post compression fractures of the T11 
and T12 vertebrae.  The 20 percent rating assigned was 
calculated by combining a 10 percent evaluation for 
degenerative changes with limitation of motion of the dorsal 
(thoracic) spine, with an added 10 percent evaluation for 
demonstrated vertebral deformity under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5003 of the ratings schedule.  
Following this decision the veteran continued his appeal for 
both a higher rating for his back disability and for service 
connection for his bilateral hearing disabilities.

In August 1996, the Board remanded the case to the RO for 
additional evidentiary and procedural development, including 
verification of the veteran's periods of active duty, and 
scheduling him with a VA compensation examination to assess 
the severity of his service-connected thoracic spine 
disability.  After this development the RO confirmed the 
denials of service connection for bilateral defective hearing 
and tinnitus, and the 20 percent rating assigned for his 
service-connected thoracic spine disability, in a December 
1997 decision.  The veteran now continues his appeal.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his bilateral 
defective hearing and tinnitus had their onset during active 
duty, and that the 20 percent rating currently assigned to 
his service-connected thoracic spine disability does not 
adequately reflect the true extent of his impairment.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports his 
claim for service connection for bilateral hearing loss and 
tinnitus, and that the preponderance of the evidence is 
against the claim for a higher initial rating for service-
connected DJD of the lower thoracic spine, status post 
compression fractures of the T11 and T12 vertebrae.


FINDINGS OF FACT

1.  The veteran did not have impaired hearing during his 
periods of active duty from March 1973 to March 1977, and 
from May 1983 to June 1984.

2.  At a periodic military reserve examination, conducted in 
November 1987, the veteran had audiological test results 
which demonstrated impaired hearing of his right ear prior to 
his entry into his third period of active duty, from June 
1988 to June 1991.

3.  There was a permanent increase in the severity of the 
veteran's pre-existing impaired hearing of his right ear 
during service from June 1988 to June 1991.

4.  Sensorineural hearing loss of the left ear was present in 
the veteran's third period of active service, from June 1988 
to June 1991, and had its onset during this period of active 
service.

5.  Based on the evidence dating from service to the present, 
the veteran's service-connected degenerative joint disease 
(DJD) of the lower thoracic spine, status post compression 
fractures of the T11 and T12 vertebrae, has been manifested 
by constant back pain, characterized as significant, and 
centered at the site of the compression fractures, 
necessitating the use of an orthopedic back brace and pain 
medication, with radiographic evidence of DJD at T10-T11, 
osteophytic degenerative changes at the T11-T12 disc space, 
compression deformity of the T11 and T12 vertebrae, and mild 
gibbous deformity (kyphosis) of the thoracic spine noted on 
physical examination, but with normal back musculature and no 
paraspinal muscle spasm, and no significant spinal stenosis 
or herniated disk of the thoracic spine noted on MRI study.


CONCLUSIONS OF LAW

1.  There is clear and unmistakable evidence that the 
veteran's sensorineural hearing loss of his right ear was 
present before his entry into his third period of  military 
duty (June 1988 to June 1991); the veteran's pre-existing 
sensorineural hearing loss of his right ear was aggravated 
during the aforementioned period of active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1997).

2.  Sensorineural hearing loss of the left ear was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1997).

3.  The criteria for an initial rating in excess of 20 
percent for service-connected have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5285, 5291 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records  and medical history 
reports show that his hearing and ears were normal throughout 
his first two periods of active service, from March 1973 to 
March 1977, and from May 1983 to June 1984.  Audiometric 
testing reports from this period of service show that the 
audiological scores obtained were not indicative of hearing 
loss in either ear.

In November 1987, the veteran was provided with a military 
reserve periodic examination.  This examination was conducted 
while the veteran was a military reservist and was not 
performed while he was on active duty.  The examination 
report shows that the veteran ears were normal on clinical 
review.  On the authorized audiological evaluation conducted 
at that time, results were obtained which show that his pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
5
5
5
30
LEFT
10
10
10
5
25

Medical records from the veteran's third period of active 
service, from June 1988 to June 1991, show that he sustained 
a compression fracture of his thoracic spine after he 
accidentally slipped and fell on ice in December 1988.  His 
injuries were determined to have been incurred while in the 
line of duty.

Service medical records for the veteran's third and final 
period of active duty, from June 1988 to June 1991, do not 
show that his hearing acuity was ever tested, nor do they 
show that he was ever treated for ear problems, audiological 
complaints, or complaints of tinnitus or tinnitus-like 
symptoms.

Pursuant to the veteran's claim for compensation, filed with 
VA in January 1992, he was provided with a VA examination in 
May 1992 to evaluate his hearing acuity and his thoracic 
spine injury residuals.  At his general medical examination, 
he reported that he first noted decreased hearing acuity 
during service four years earlier, that he was exposed to 
loud noise during service, and that his hearing impairment 
prevented him from being considered for re-enlistment 
following his third and final period of active duty.  He 
complained of intermittent back pain, decreased hearing 
ability, bilaterally, and experiencing a ringing sensation in 
both ears.  X-rays of the veteran's thoracic spine revealed 
the presence of osteophytic degenerative changes at the T11-
T12 disc space.  The report of the authorized audiological 
evaluation performed in association with this examination 
shows that his pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
0
5
40
35
LEFT
N/A
15
15
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear, 
using the Maryland CNC Test criteria.  The examining 
audiologist noted that the veteran reported having bilateral 
tinnitus symptoms, described as a very noticeable, high-
pitched ringing, greater in the left ear.  The audiologist 
remarked that the veteran's right ear showed normal 
sensitivity for pure tones in the lower and middle 
frequencies up through 2000 Hertz, with mild to moderate 
sensorineural impairment in the higher frequencies, and 
excellent speech discrimination.  The left ear showed normal 
sensitivity for pure tones in the lower and middle 
frequencies up through 2000 Hertz, with moderate to severe 
sensorineural impairment in the higher frequencies, and 
excellent speech discrimination.

The report of a March 1993 VA examination of the veteran's 
peripheral nerves shows that a mild amount of kyphosis was 
noted at his lower thoracic spine.  No other postural 
abnormalities were observed.  His back musculature was 
normal, and no paraspinal muscle spasm was noted.  He 
displayed normal motor strength and symmetric, 2+ reflexes.  
Sensory examination was normal except for some slight, 
diminished sensation along the outer surface of the right 
foot.  There was no evidence of spasm, point tenderness on 
his back, or pain in his sciatic notch.  Straight leg raising 
was positive for low back pain, bilaterally.  No radicular 
pain was demonstrated on examination.  His primary complaint 
was low back pain which limited his ability to perform 
physical labor, and he reported that he was employed in a 
printing shop.  X-rays revealed degenerative joint disease of 
the lower thoracic spine at the T10-T11 and T11-T12 
vertebrae, and also degenerative joint disease at the T12-L1 
disc, with compression deformity of the T11 and T12 
vertebrae.  The overall diagnosis was degenerative joint 
disease of the lower thoracic spine.  In his written 
impression, the VA examiner stated that the veteran had 
mechanical injury of his lower back and that he considered 
the veteran to be partially disabled for any jobs which would 
require heavy lifting.  

VA treatment records, dated in 1994, show that the veteran 
was treated on several occasions for complaints of back pain 
and tenderness at his thoracic spine, and also that he had 
been fitted for a back brace.  Treatment reports, dated in 
February 1994 and September 1994, show that he was positive 
for gibbous deformity of his thoracic spine.  X-rays of the 
veteran's thoracic spine, taken in February 1994, revealed 
compression fracture with degenerative changes at T11-T12.  
In October 1994, a myelogram study was performed on his back.  
Findings pertinent to his service-connected thoracic spine 
demonstrated the presence of partial compression of his T11 
vertebral body, without evidence of significant spinal canal 
compromise or cord compression.  The examiner commented that 
the thoracic imagery suggested that this was most likely of a 
benign and chronic nature.  The films also revealed a minimal 
ventral epidural impression at T7-T8, which indicated that a 
minimal disc bulge or herniation at this site could not be 
excluded.  Other findings related to disc protrusion and 
herniation, with associated radiculopathy and low back 
symptoms, related to his non-service-connected lumbosacral 
spine.

At an April 1995 RO hearing, the veteran presented oral 
testimony in which he essentially stated that onset of his 
diminishing hearing acuity began during his period of active 
duty from 1973 to 1977 as a result of his being exposed to 
noise from aircraft engines.  He first noted a ringing 
sensation in his ears becoming pronounced in approximately 
1979 - 1980, which since then had become progressively worse.  
He also reported that his military duties required him to 
work in close proximity to power generators during his third 
period of service, from 1988 to 1991, and that these 
generators were very loud and the noise output had an adverse 
effect on his hearing.

At the hearing, the presiding officer noted on the record 
that the veteran was wearing an orthopedic back brace.  The 
veteran reported that he had been prescribed the brace by a 
VA orthopedic surgeon in January 1995, and that he also used 
pain medication 2 to 3 times daily to treat his back 
symptoms.  He stated that surgery had been discussed as a 
possible option for treatment.  With regard to his 
employment, he reported that he performed administrative, 
clerical work as a civilian office worker with the United 
States Army.  Prior to that job, he worked in construction 
but was now unable to do construction work due to his back 
disability.  He also stated that his back disability limited 
him from engaging in social activities and hobbies that he 
used to enjoy, including hunting and fishing.  

The veteran described his back pain as being constant, and 
medium to severe in intensity, fluctuating from a dull ache 
to a severe, sharp pain in the center of his back.  The pain 
was described by him as being centralized at the site of his 
compression fracture of his thoracic vertebrae with 
occasional episodes of shooting pain down into his hip and 
upper leg.  He also stated that he would experience 
occasional muscle cramps in his back, which he relieved with 
stretching and motion.  He reported that using his back brace 
helped alleviate his pain to some degree.    

The report of a November 1997 VA compensation examination 
shows that the VA physician who conducted the examination had 
reviewed the medical evidence associated with the veteran's 
claims folder.  The veteran complained of subjective back 
pain which also affected his lower back, shooting down his 
legs.  X-rays revealed an old T11 wedge compression which did 
not appear to cause significant
retropulsion  into the vertebral canal.  There was slight 
damage noted to the T10 and the T12 vertebrae.  MRI study 
revealed no significant spinal stenosis or herniated disk in 
his thoracic or lumbar spine.  The assessment was significant 
thoracic pain, status post significant compression fracture.  
Additionally, the physician assessed the veteran with lumbar 
pain and complaints of sciatica symptoms, but with no obvious 
herniated disc or nerve compression noted on MRI scan.  The 
physician expressed his opinion that, based on his review of 
the record, the veteran's lumbar pain was probably, though 
not definitely, not caused by his thoracic compression 
fracture or military service.


II.  Analyses

(a.)  Entitlement to service connection for 
bilateral defective hearing and tinnitus.

The veteran's claims of entitlement to service connection for 
bilateral defective hearing and tinnitus are well-grounded 
within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), in that they are not inherently 
implausible.  Relevant evidence has been properly developed, 
and no further assistance is required to comply with VA's 
duty to assist.  Id.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1997).  This regulation only acts as a bar 
to service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

In the present case, the evidence shows that the veteran did 
not have a level of hearing acuity recognized by the 
regulations as indicative of hearing impairment, nor was 
tinnitus shown to have been present, during his first two 
periods of active service (March 1973 - March 1977; May 1983 
- June 1984).  A November 1987 military reserve audiological 
examination, dated prior to his entry into his third period 
of active service (June 1988 - June 1991), shows that he had 
impaired hearing of his right ear, as recognized by 
38 C.F.R. § 3.385, with pure tone thresholds of 45 decibels 
at 500 Hertz, and 30 decibels at 4000 Hertz.  His hearing in 
his left ear was not impaired according to 38 C.F.R. § 3.385.  

Every veteran who served during a period of war, or in 
peacetime military service after December 31, 1946, is 
presumed to have been in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (1997).

As the service medical records for the period of service from 
1988 to 1991 do not contain any hearing tests or other 
evidence to challenge the conclusion that impaired hearing of 
his right ear pre-existed his entry into his third period of 
active service, the presumption of soundness with regard to 
the veteran's hearing acuity of his right ear is rebutted by 
the November 1987 audiological test report.  Thus, service 
connection for his right ear may be granted only where the 
evidence shows that aggravation of his pre-existing right ear 
hearing loss had occurred during service.  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306 (1997).

In the present case, the evidence, while sparse in regard to 
the veteran's hearing acuity, shows that prior to service his 
pure tone thresholds in his right ear were 5 decibels at 3000 
Hertz, and 30 decibels at 4000 Hertz in November 1987.  A VA 
audiological examination, dated in May 1992, shows that his 
pure tone thresholds in his right ear were 40 decibels at 
3000 Hertz, and 35 decibels at 4000 Hertz.  These are the 
only two hearing examinations of record which are proximate 
in time with the third period of active service, and they 
bracket this period of service such that they tend to 
indicate that the pre-service right ear hearing disability 
underwent an increase in severity during active duty from 
1988 to 1991.  Further, the veteran's credible testimony that 
he worked in close proximity to noisy power generators during 
that time lend credence to his assertion that he underwent an 
increase in his level of hearing loss as a result.  As there 
is no clear and unmistakable evidence of record to rebut this 
presumption of aggravation, service connection for defective 
hearing of the right ear, presently diagnosed as 
sensorineural hearing loss, due to aggravation by service 
must be conceded.  See 38 U.S.C.A. § 1153 (West 1991); 
Hensley v. Brown, 5 Vet. App 155 (1993). 

With regard to the veteran's left ear, the military reserve 
audiological examination of November 1987 shows that his 
hearing acuity for his left ear was not impaired according to 
38 C.F.R. § 3.385.  This evidence, absent any other medical 
records to rebut it, indicates that the veteran's hearing was 
normal at the time of his entry into his third period of 
active duty in June 1988.  The service medical records for 
his service from June 1988 to June 1991 contain no concurrent 
hearing acuity tests and are absent any evidence which shows 
treatment for hearing complaints.  Thereafter, the report of 
a May 1992 audiological examination shows pure tone 
thresholds in his left ear of 55 decibels at 3000 Hertz, and 
60 decibels at 4000 Hertz, which clearly demonstrates 
diminished hearing acuity of the left ear to a degree which 
38 C.F.R. § 3.385 recognizes as impaired.   

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1997).  The veteran presents evidence 
which demonstrates that he has sensorineural hearing loss of 
his left ear in May 1992, within one year after he separated 
from active service in June 1991.  Though this impaired 
hearing is not to a compensable level such that he would be 
allowed service connection under the regulatory presumptions 
of 38 C.F.R. § 3.309 (1997), the May 1992 audiological 
examination is significant for showing a marked decrease in 
the veteran's hearing acuity within less than a year 
following his separation from service.  When this evidence is 
weighed with the November 1987 audiological report showing 
that the veteran's hearing was normal in the approximately 7 
months prior to his entry into his third period of active 
duty, and when the veteran's credible written and oral 
testimony of onset of diminished hearing during this period 
of duty is taken into consideration, it appears as likely as 
not that the veteran developed sensorineural hearing loss of 
his left ear during service from 1988 to 1991.  Resolving all 
doubt in the veteran's favor, his claim for service 
connection on a direct basis for hearing loss of his left ear 
will be granted.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1997); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With regards to the veteran's claim for service connection 
for bilateral tinnitus, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1997).  The service medical records 
for all three of the veteran's periods of active duty contain 
no report of tinnitus, and there is no post-service medical 
evidence of tinnitus until the May 1992, when the report of 
the VA audiological examination conducted on that date shows 
that the veteran complained of bilateral tinnitus symptoms.  
The evidence therefore does not show chronic tinnitus in 
service, or continuity of symptoms after service, as would 
permit direct service connection for this disability.  

However, consideration has also been given to secondary 
service connection, which may be granted for disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1997).  As 
previously discussed in the Board decision, service 
connection for bilateral hearing loss has been conceded.  The 
findings of the May 1992 VA audio examination show that the 
veteran's service-connected right and left hearing loss is 
sensorineural in nature.  The veteran reported tinnitus 
affecting both his ears at this May 1992 audio examination, 
and the findings of this examination are adequate for 
demonstrating the presence of bilateral tinnitus.  According 
to some medical authorities, tinnitus may result from 
sensorineural hearing loss.  See 2 Cecil, Textbook of 
Medicine, § 464 at 2119-2120 (18th ed. 1988).  It appears as 
likely as not that the veteran's tinnitus of each ear was 
caused by his service-connected bilateral sensorineural 
hearing loss, and he is to be given the benefit of the doubt 
on this point.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  For these reasons, a grant of service 
connection for bilateral tinnitus is warranted.  


(b.)  Entitlement to an increased evaluation for 
service-connected degenerative joint disease (DJD) 
of the lower thoracic spine, status post 
compression fractures of the T11 and T12 
vertebrae, currently rated as 20 percent 
disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1997).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1997).

This claim has been developed as an increased rating claim, 
despite the fact that the appeal arises from the rating 
assigned in the initial grant of service connection.  As has 
been noted by the United States Court of Veterans Appeals, in 
cases such as this one, the underlying issue differs from an 
increased rating claim in that all the evidence, not just the 
recent evidence,  must be taken into account.  Furthermore, 
in initial rating cases, it is necessary to consider whether 
a stepped rating is warranted.  Fenderson v. West, No. 96-947 
(U.S.Vet.App. Jan. 20, 1999).  However, the RO hearing 
officer determined that a 20 percent rating was warranted in 
this case, the decision was based on the evidence dating back 
to the initial injury in service and the 20 percent rating 
was assigned effective from the first day after the veteran's 
separation from service.  Therefore, the claim has been 
considered on the basis of the correct evidence. 

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss of a part of 
the musculoskeletal system, due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion, may provide a basis for 
the assignment of a disability rating.  Weakness of an 
affected part is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (1997).  Further, when 
rating disabilities of the joints, inquiry will be directed 
to weakened movement, excess fatigability, in-coordination, 
and pain on movement.  38 C.F.R. § 4.45 (1997).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1997).  With any 
form of arthritis, painful motion is an important factor of 
disability.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability, and that actually painful, 
unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (1997).  

The applicable ratings codes for evaluating the veteran's 
service-connected degenerative joint disease (DJD) of the 
lower thoracic spine, status post compression fractures of 
the T11 and T12 vertebrae, are contained in 38 C.F.R. 
§ 4.71a (1997). 

Residuals of vertebral fracture are rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5285, which provides that assignment 
of a 60 percent evaluation is warranted if there is no spinal 
cord involvement, but abnormal mobility is present which 
requires a neck brace (jury mast).  In other such cases, the 
residuals should be rated on the basis of resulting definite 
limitation of motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  When evaluating 
the residuals of on the basis of ankylosis and/or limitation 
of motion, evaluations should not be assigned for more than 
one spinal segment by reason of involvement of only the first 
and last vertebra of an adjacent segment.  Therefore, because 
of the aforementioned instructions and because the back 
symptoms attributed to his lumbosacral spine are not service-
connected, though there is evidence of degenerative joint 
disease at the T12-L1 disc, the rating schedule for 
evaluating lumbar spine disabilities will not be applied to 
evaluate the veteran's back disability in this case.  
38 C.F.R. § 4.71a, Diagnostic Code 5291, provides that 
assignment of a noncompensable rating is warranted for slight 
limitation of motion of the thoracic spine, and that 
assignment of 10 percent rating is warranted for moderate 
limitation of motion, and also for severe limitation of 
motion. 

The objective medical evidence demonstrates that the 
veteran's service-connected degenerative joint disease (DJD) 
of the lower thoracic spine, status post compression 
fractures of the T11 and T12 vertebrae, has been manifested 
since service by constant back pain, characterized as 
significant, and centered at the site of the compression 
fractures, necessitating the use of an orthopedic back brace 
and pain medication, with radiographic evidence of DJD at 
T10-T11, osteophytic degenerative changes at the T11-T12 disc 
space, compression deformity of the T11 and T12 vertebrae, 
and mild gibbous deformity (kyphosis) of the thoracic spine 
noted on physical examination, but with normal back 
musculature and no paraspinal muscle spasm, and no 
significant spinal stenosis or herniated disk of the thoracic 
spine noted on MRI study.

As the evidence does not demonstrate that veteran has 
abnormal mobility which requires use of a neck brace (jury 
mast), 38 C.F.R. § 4.71a, Diagnostic Code 5285, provides that 
his vertebral fracture residuals should be rated on the basis 
of resulting definite limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  

The veteran has X-ray evidence of arthritis in his affected 
thoracic vertebrae, but does not have demonstrable muscle 
spasm on objective examination.  Diagnostic Code 5003 permits 
assignment of a 10 percent rating where there is no 
compensable limitation of motion.  The schedule under 
Diagnostic Code 5291 does not allow for assignment of greater 
than a 10 percent rating for a demonstration of moderate or 
severe limitation of motion.  The veteran has already been 
awarded a 10 percent rating for X-ray evidence of arthritis.  
Therefore, even if moderate or severe limitation of motion of 
his thoracic spine were demonstrated, and this could 
conceivably be conceded in view of the evidence showing that 
he is partially disabled from performing work which would 
require heavy lifting, he would still be unable to receive 
greater than a 10 percent rating under either the schedule 
for arthritis or for limitation of motion.  As the 10 percent 
evaluation is the maximum allowable under the rating code for 
limitation of motion due to the veteran's thoracic spine 
disability, consideration of the provisions of 38 C.F.R. §§ 
4.40, 4.45 (1997), concerning functional loss and limitation 
of motion due to pain, is not required.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  The 20 percent rating 
currently assigned was calculated by combining a 10 percent 
evaluation for degenerative changes with limitation of motion 
of the thoracic spine, with an added 10 percent evaluation 
for demonstrated vertebral deformity (shown as gibbous 
deformity) under 38 C.F.R. § 4.71a, Diagnostic Codes 5285-
5003 of the ratings schedule.  

In view of the findings presented in the evidence, the 20 
percent rating currently assigned for the veteran's service-
connected thoracic spine disability adequately reflects the 
level of disability that has been present since the veteran 
completed his active service.  Without a showing that the 
veteran's disability is manifest by abnormal mobility which 
requires use of a neck brace, the maximum rating provided by 
the schedule is 20 percent.  Therefore, his claim for an 
initial raring in  excess of 20 percent for the disability at 
issue must be denied.  Because the evidence in this case is 
not approximately balanced with regard to this issue, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 4.3 (1997); Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.

Service connection for bilateral tinnitus is granted.

An initial rating in excess of 20 percent for service-
connected degenerative joint disease (DJD) of the lower 
thoracic spine, status post compression fractures of the T11 
and T12 vertebrae, is denied.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 17 -


